Order                                                                             Michigan Supreme Court
                                                                                        Lansing, Michigan

  July 7, 2015                                                                            Robert P. Young, Jr.,
                                                                                                     Chief Justice

                                                                                           Stephen J. Markman
  151343-4(51)                                                                                 Mary Beth Kelly
                                                                                                Brian K. Zahra
                                                                                        Bridget M. McCormack
                                                                                              David F. Viviano
  BRONSON METHODIST HOSPITAL,                                                             Richard H. Bernstein,
                                                                                                          Justices
           Plaintiff-Appellee,
                                                               SC: 151343 & 151344
  v                                                            COA: 317864 & 317866
                                                               Kalamazoo CC: 2012-000600-NF
  MICHIGAN ASSIGNED CLAIMS FACILITY,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motion of the Michigan Insurance Coalition for
  leave to participate in the case as amicus curiae is GRANTED. The amicus brief
  submitted by the Michigan Insurance Coalition on June 24, 2015, is accepted for filing.




                       I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                 foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 July 7, 2015